July 6, 1965

Honorable Crawford C. Martin
Secretary of State
Capitol Station
Austin, Texas
                               Opinion NO. c-461
                           Re:      Construction and meaning of
                                    the term, "any state-wide
                                    association of daily and
                                    weekly newspapers in Texas",
                                    as used in Article 6.07
Dear Sir;                           of the Texas Election Code.
          Both the factual and the legal background on the
question you have submitted to us are explained In your opinion
request, which we quote:
         "We respectfully request your opinion on the
    meaning of the term, 'any state-wide association
    of daily and weekly newspapers in Texas,' as used
    in Article 6.07 of the Texas Election Code.
    Specifically, may the term be interpreted to include
    business firms which regularly engage in contracting
    for advertising with news media in the state?
          "Under the Constitution of the State of
     Texas, the Secretary of State is charged'with the
     responsibility of having published proposed
     Constitutional Amendments in news apers throughout
     the state. (Article XVII, Sec. 17. Procedural
     direction is provided statutorily by the
     Legislature.
         "Prior to 1955, the rather broad language of
    Art. 6.07 of the Texas Election Code as to the
    manner in which the Secretary of State shall effect
    the required publication of such notices was
    embodied in the following sentence: 'Such
    Constitutional Amendments shall be published,
    under the authority of the Secretary of State,
    as required by the Constitution.'

                               -2197-
Hon. Crawford C. Martin, page 2 (C-461)


          "In 1955, Art. 6.07 of the Election Code was
     amended to include the following language:
         "'Provided, however, If the Secretary of State
    shall deem it more expeditious or economical he
    may apportion such amendments and make a written
    contract with any state-wide association of dally
    and weekly newspapers in Texas for the publication
    of such Constitutional Amendments in newspapers
    designated by him. Such association shall cause
    such amendments to be published in said newspapers
    in the manner required by the Constitution; * * +.'
         "The question, as stated in the opening
    paragraph of this letter, is the construction and
    legislative'intent of the term, 'any state-wide
    association of dally and weekly newspapers in Texas.'
         "The question arises from an inquiry which
    this department has received from a Texas firm
    engaged in the public relations and advertising
    business. The business organization regularly
    contracts with newspapers throughout the state
    in the natural course of its activities, and it
    desires to bid on a contract with the State of
    Texas for the placement of Constitutional
    Amendment notices."
          An "association" is defined broadly as "an organization
of persons having a common interest." In a more restricted
sense, the term is defined as "a body of persons organized
for the prosecution of some purpose, having no charter from
the state, but having the general form and mode of procedure
of a corporation." Webster's Third New International
Dictionary (1961). Another definition frequently given is
that it Is "a body of persons united and acting together without
a charter, but upon the methods and forms used by Incorporated
bodies for the prosecution of some common enterprise." Black's
Law Dictionary (4th Ed. 1951); Chicago Grain Trimmers Associa-
tion v. Murphy 389 Ill. 102 58 N.E.2d 906 (1945); Port
Terminal Hail&ad Associatiok v. Leonhardt 289 S.W.m49
(Tex.Civ.App. 1956)   The essential characteristic is that
there be a joining Cogether of persons (i.e   natural or
artificial legal entities), constituting the'tnembershipof
the association, for the promotion of a common purpose through
some type of organization which the members themselves create
and control. In our opinion, the business relationship
existing between the public relations firm and the newspapers
of the State, as described In your letter, does not come

                            -2198-
Hon. Crawford C. Martin, page 3 (6d61)


within this definition, and the firm in question is not a
"state-wide association of daily and weekly newspapers"
within the meaning of Article 6.07.  Accordingly, we answer
your question in the negative.

                          SUMMARY

          A business firm engaged in public relations
     and advertising work which contracts for advertising
     with newspapers throughout the State does not come
     within the meaning of the term "state-wide associa-
     tion of daily and weekly newspapers" in Article
     6.07 of the Texas Election Code.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General



                                     BY%-      % a==-
                                       Mary K. Wall
                                         Assistant

MKW:sj:ml
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Bob Flowers
Harold Kennedy
Paul Phy
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                            -2199,